Citation Nr: 1143436	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  11-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether a September 10, 2003 rating decision contained clear and unmistakable error in denying service connection for a schizoid personality.

2.  Whether a September 10, 2003 rating decision contained clear and unmistakable error in denying service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for schizoid personality (claimed as schizophrenia and anxiety).

4.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

5.  Entitlement to a total rating based on individual unemployability due to service connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to June 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The record indicates that the Veteran failed to report for a scheduled videoconference hearing before a Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO's decision of September 2003 denying entitlement to service connection for schizoid personality was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome. 

2.  The RO's decision of September 2003 denying entitlement to service connection for tinnitus was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome. 

3.  The evidence submitted since the RO's September 2003 rating decision does not relate to an unestablished fact necessary to substantiate the previously denied claim of service connection for a schizoid personality (claimed as schizophrenia and anxiety).

4.  The evidence submitted since the RO's September 2003 rating decision does not relate to an unestablished fact necessary to substantiate the previously denied claim of service connection for tinnitus.

5.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The RO's decision of September 10, 2003 denying service connection for schizoid personality did not involve clear and unmistakable error.  38 C.F.R. § 3.105(a) (2011). 

2.  The RO's decision of September 10, 2003 denying service connection for tinnitus did not involve clear and unmistakable error.  38 C.F.R. § 3.105(a) (2011). 

3.  New and material evidence has not been received to reopen the claim of service connection for a schizoid personality (claimed as schizophrenia and anxiety).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has not been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for a TDIU have not been met.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE-VCAA

Initially, the Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  Regulations implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

It has been determined by the United States Court of Appeals for Veterans Claims (Court) that the VCAA is not applicable to claims alleging clear and unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further discussion with regard to the VCAA and the clear and unmistakable error claims is necessary. 

CUE-Schizoid Personality

An unappealed RO decision is considered final.  38 U.S.C.A. § 7105.  Previous RO decisions which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

The Veteran asserts that it was CUE to deny service connection for schizoid personality because he was diagnosed with paranoid schizophrenia during service.  

The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were later evaluated), or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has also stated that CUE is a very specific and rare kind of "error." It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (1992) (en banc). 

After a review of the pertinent evidence of record, the Board finds no basis of support for the Veteran's contentions that the September 2003 RO decision was clearly and unmistakably erroneous.  Contrary to the Veteran's October 2009 contentions, the service treatment records show that the Veteran's problems during service were due to a schizoid personality, not due to paranoid schizophrenia.

At the time of the September 2003 rating decision, the RO had before it the Veteran's service treatment records which indicate that the Veteran was hospitalized during service as a result of a schizoid personality.  The hospitalization record notes that the Veteran reported that he had always been of a retiring, seclusive, and unsociable nature.  A Board of Medical Survey opined that the Veteran's schizoid personality represented an inherent, pre-existing defect and found that the Veteran had no disability which was the result of an incident of service or which was aggravated thereby.  The RO denied the Veteran's claim on the basis that he was not shown to have any current psychiatric disorder and that the personality disorder diagnosed during service was a preexisting disorder which was not aggravated by service. 

The applicable regulations at the time stated the following:  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303, 4.9 (2003).  

As the evidence at the time of the September 2003 rating decision showed that the Veteran had a personality disorder, the RO was correct to deny service connection on the basis of this regulation.  Further, the Board finds that the correct facts were before the RO at the time of the decision and the applicable regulatory provision in effect at the time was correctly applied.  The regulation is clear that personality disorders are not eligible for service connection. 

The service treatment records indicated that the Veteran's schizoid personality preexisted service and that it was not worsened by service.  There was no medical evidence to the contrary in the claims file at the time of the September 2003 rating decision.  

For these reasons, the Board has determined that the decision to deny service connection for schizoid personality disorder was not clearly and unmistakably erroneous.  

CUE-Tinnitus

The Veteran has not specifically stated why he thinks that there was CUE in the September 2003 rating decision which denied service connection for tinnitus.  The September 2003 rating decision denied the Veteran's claim on the basis that tinnitus was not shown in service and on the basis that there was no evidence of current tinnitus.

The Veteran's service treatment records are devoid of complaints or clinical findings with regard to tinnitus.  At the time of the September 2003 rating decision, no medical evidence had been submitted showing complaints of tinnitus.  There was no evidence to indicate that the Veteran developed tinnitus as a result of service.

The regulations extant at that time provided that service connection may be granted when the evidence shows that a disease resulting in disability was incurred due to service.  See 38 C.F.R. § 3.303 (2003).  As noted above the evidence at that time did not show that the Veteran developed tinnitus as a result of service.

Thus, the Board finds that the RO reasonably interpreted the facts as showing no tinnitus during service and also correctly applied the law in effect at the time.  Accordingly, the Board concludes that the September 2003 RO decision denying service connection for tinnitus did not involve clear and unmistakable error. 

Finality-VCAA

By a February 2010 letter, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for a schizoid personality and the basis of the previous denial of service connection for tinnitus, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denials; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the Veteran and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these letters essentially satisfied the notification requirements of the VCAA by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development of evidence has been completed.  The Veteran's service treatment records, private medical records and VA medical records have been obtained.  The Veteran has submitted lay statements in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any additional obtainable records to support the Veteran's claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finality-Legal Criteria

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2011).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9 (2011).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Finality-Schizoid Personality

A claim of service connection for schizophrenia and anxiety was received from the Veteran in May 2003.  In the September 2003 rating decision the RO determined that the Veteran's psychiatric disability consisted of a schizoid personality and denied the Veteran's claim.  The Veteran filed a timely Notice of Disagreement, and a Statement of the Case was issued.  The Veteran, however, did not perfect his appeal, and that decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the September 2003 final rating decision included the Veteran's service treatment records.  These records reveal that in May 1952 the Veteran was hospitalized due to frightening dreams, trouble sleeping, and difficulty eating.  The Veteran reported that he had always been of a retiring, seclusive and unsociable nature.  Based on the clinical history, and the life-long personality of the Veteran, he was provided a diagnosis of schizoid personality.  

The September 2003 rating decision denied the Veteran's claim on the basis that the Veteran's claimed schizophrenia and anxiety disorder was actually a personality disorder, a type of disorder which is not considered a disability for which service connection may be granted.  The September 2003 rating decision also found that the Veteran's personality disorder was not aggravated by service.

In October 2009, the Veteran requested that his claim for service connection for a schizoid personality be reopened.  The Veteran asserts that in light of his being hospitalized during service, and discharged from service, due to a schizoid personality he is entitled to service connection for this disability.  

The evidence received since the September 2003 final decision includes an October 2003 letter from a private physician noting that the Veteran was claiming service connection for a schizoid personality.  The Veteran also submitted a letter from another private physician who stated that the Veteran's psychiatric symptoms included behavioral changes, inappropriate behavior, violent tendencies, and blunted affect.  A February 2009 letter from a private physician stated that he was treating the Veteran for 10 conditions.  The only one of those 10 listed conditions related to psychiatry was dementia.  Also of record are VA treatment records identified by the Veteran.  These records show treatment for a number of disabilities but make no reference to any psychiatric symptoms or diagnoses.  

In March 2004, and again in August 2010, the Veteran submitted lay statements in support of his claim.  These statements from friends and family members detailed the Veteran's irritability, inappropriate behavior, and difficulties with personal relationships.

Although the Veteran claims that he has submitted new and material evidence to reopen his claim, none of the evidence received since the September 2003 final rating decision provides any indication that the Veteran has any psychiatric disorder other than a personality disorder.  The newly submitted evidence merely confirms that the Veteran has a personality disorder for which service connection is precluded unless in-service aggravation is shown.  None of the newly submitted evidence provides any indication that the Veteran's personality disorder worsened in service.  As none of the newly submitted evidence shows that the Veteran has schizophrenia or an anxiety disorder, or that his developmental disorder, a personality disorder, was aggravated by service, none of the evidence received since the September 2003 final rating decision is material to the Veteran's claim.  As new and material evidence has not been submitted, reopening of the claim for service connection for a schizoid personality (claimed as schizophrenia and anxiety) is not warranted.

Finality-Tinnitus

In this case the September 2003 final rating decision denied the Veteran's claim for tinnitus as not being shown during service or thereafter.  Although the Veteran claims that he has submitted new and material evidence to reopen his claim, none of the evidence received since the September 2003 final rating decision provides any indication that the Veteran has tinnitus as a result of service.  

A March 2003 VA audiology consult revealed some hearing loss, but made no mention of tinnitus.  A March 2009 private audiological report reveals hearing loss but makes no mention of tinnitus.  The February 2009 private physician letter notes that the Veteran was being treated for 10 disabilities, including hearing loss, but makes no mention of tinnitus.  The Board additionally notes that the lay statements received in March 2004, and August 2010, made no reference to tinnitus.  Because none of the newly submitted evidence provides any evidence that would indicate that the Veteran has tinnitus as a result of service, none of the evidence received since the September 2003 final rating decision is material to the Veteran's claim.  As new and material evidence has not been submitted, reopening of the claim for service connection for tinnitus is not warranted.

TDIU

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case the Veteran does not have any service-connected disabilities.  Consequently, as a matter of law he may not be awarded a TDIU.  

With regard to the TDIU claim, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

The September 2003 RO decision which denied service connection for schizoid personality was not clearly and unmistakably erroneous.

The September 2003 RO decision which denied service connection for tinnitus was not clearly and unmistakably erroneous.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for a schizoid personality (claimed as schizophrenia and anxiety) is denied.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for tinnitus is denied.

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


